Citation Nr: 1213685	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J. S. E.


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from September 30, 1974 through November 19, 1974.

In October 2004, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran disagreed with that decision, and this appeal ensued.

In February 2009, the Board of Veterans' Appeals (Board) confirmed and continued the RO's October 2004 decision.  

In May 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2009 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In February 2008, during the course of the appeal, the Veteran had a video conference with a Veterans Law Judge who has since retired from the Board.  In January 2012, the Board notified the Veteran of that situation and offered him the opportunity to have a hearing before a member of the Board who would participate in the decision made on his appeal.  38 U.S.C.A. § 7017(c) (West 2002); 38 C.F.R. § 20.707, 20.717 (2011).  However, the Veteran responded that he did not wish to appear at another hearing and requested that the Board consider his case on the evidence of record.  Accordingly, the Board will proceed as requested.


FINDINGS OF FACT

1.  The presence of PTSD has not been established.

2.  Anxiety, depression, and adjustment disorder were first manifested many years after service, and the preponderance of the evidence shows that they are unrelated thereto.
CONCLUSION OF LAW

A psychiatric disorder, claimed as PTSD and primarily diagnosed as anxiety, depression, and adjustment disorder, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and the evidence VA would attempt to obtain.  In particular, VA informed the Veteran of the evidence necessary to substantiate a claim of entitlement to service connection for PTSD due to a noncombat-related stressor, such as a personal assault.  

After sending the foregoing notice to the Veteran, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records reflecting the Veteran's VA treatment from October 1975 through March 2011; statements from a former fellow service member, J. S. E., dated in December 2004, January 2005,  and June 2010; the report of a May 2005 psychiatric examination by D. W. B., M.D.; the Veteran's Social Security records; the transcript of a September 2006 hearing held at the RO before a VA Decision Review Officer; the transcript of the Veteran's February 2008 video conference with a Veterans Law Judge; a January 2009 statement from the Veteran's former employer; and a June 2010 statement from the Veteran's wife.  

In August 2005 and August 2010, VA examined the Veteran to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and in January 2012, he requested that his claim be considered on the basis of the evidence of record.  In this regard, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran's service treatment records and the report of his September 28, 1974 service entrance examination are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  Indeed, during his service entrance examination, he responded in the negative, when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

Within two weeks of his entry on active duty, it was noted that the Veteran had an attitude problem toward service.  He was uncooperative with his fellow trainees, unresponsive to corrective measures, and expressed a desire to get out of service.  A November 4, 1974 transfer to the incentive platoon, as well as multiple counseling sessions with Commissioned and non-commissioned officers were unavailing, and on November 19, 1974, he was released from active duty.  His service personnel records show that he was not eligible for reenlistment.

On November 19, 1974, the Veteran reported that he had been examined more than three working days prior to his separation.  He reported that to the best of his knowledge, there had been no change in his medical condition.

In October 1975 and October 1978, the Veteran filed a claim of entitlement to service connection for a scrotal cyst.  

During a June 1979 hearing in association with his claim of entitlement to service connection for a scrotal cyst, the Veteran testified that he had wished to stay in the service.  

The Veteran filed his initial claim of entitlement to service connection for PTSD in June 2004.  In September 2004, the Veteran reported that his stressor occurred when he got hurt during basic training.  He stated that he notified his sergeant but became angry when informed that he would still have to perform physical training.  

In support of his claim of entitlement to service connection for PTSD, the Veteran submitted an August 2003 report reflecting his treatment by the VA Social Work Service.  The Veteran complained of left knee and elbow pain.  He reported that he was employed as a maintenance man and that his local physician had told him he needs to stop working and apply for Social Security Disability Insurance.  The Veteran stated that he was having difficulty coping with the pain, as well as the stress of his physical changes and getting older.  

In March 1994, the Veteran reportedly had a history of PTSD.  

In April and May 1994, the Veteran was treated for cocaine and alcohol dependence, arthritis and PTSD.  It was noted that in May 1992, he had received treatment for alcohol and cocaine use.  At that time, the psychologist who had examined him suggested that he had PTSD related to witnessing a friend of his being shot and killed.  His PTSD symptoms reportedly included intrusive thoughts, startle response, nightmares, and avoidance of emotions through the use of humor.  

In August 1994, the Veteran was admitted to a VA domiciliary.  His treatment records show that he had recently been treated for drug and alcohol dependence.  It was noted that he had been experimenting with drugs since the age of 14.  His treatment included recreational therapy, during which he reported problems with anger when he was not given respect by others.  He stated that he had sleep problems and PTSD from his drug life.  It was also noted that he had a personality disorder.  

In January 1995, it was noted that the Veteran had a long history of detoxification back to August 1988.  

During treatment in April 1995, the Veteran reported that his sleep was poor due to nightmares.  He reportedly dreamt of being attacked and having a gun put to his head.  

In December 2004 and January 2005, the Veteran and a former fellow service member, J. E. S., reported that during service in November 1974, they were led into a dark room at night and were confronted by their drill sergeants.  The drill sergeants reportedly had large knives and informed the Veteran and Mr. S. that they (the drill sergeants) did not like the progress of the Veteran and Mr. S. during training.  The Veteran and Mr. S. reported that they felt threatened and reported the incident to higher authorities and promised to take action against the drill sergeants should there be any further incidents.  

During treatment in August 2005, the Veteran stated that one night in service, he had been escorted to a building where officers were waiting for him with machetes.  He reported that he had been afraid that these men were going to kill him.  He reportedly said nothing and acted docile, after which he felt weak and unmanly.  He also stated that he had been having nightmares about that incident and that his wife had been fearful of sleeping with him due to his violence which accompanied those nightmares.  

During his August 2005 VA examination, it was noted that the Veteran had preservice history of drug and alcohol use.  His relationship with Mr. S. was also reported.  He and Mr. S. had been long-time friends who had entered service together.  The Veteran stated that Mr. S. had been discharged before him and had returned to their home town.  Mr. S. had reportedly informed the Veteran's mother that the Veteran's life was in danger and that she had contacted the Veteran and urged him to leave the service.  The examiner noted that this account conflicted with the Veteran's personnel records which had shown his difficulties in adjusting to service.  

After his separation from service, the Veteran returned to his hometown and to his job in the Parks and Recreation Department.  He reportedly worked there for 16 years when he quit, in part, due to drug use.  The VA examiner noted that the first mention of PTSD occurred during the Veteran's 1994 treatment involving detoxification and rehabilitation.  

Following the examination, the relevant diagnoses were adjustment disorder with anxious and depressed mood, secondary to illness, phase of life, and financial dilemma; a history of polydrug abuse in sustained remission; and mixed personality disorder with anti-social and paranoid features.  The VA examiner did not diagnose PTSD and noted that the Veteran's claim in that regard had been weakened by several factors:  1) He had never mentioned PTSD until it had been suggested to him by a psychologist in 1994; 2) It had never been a focus of his treatment, despite a long (13 month) stay in the VA domiciliary and intensive individual psychotherapy; 3) Few of the Veteran's contacts in the medical clinics even mentioned PTSD, none until very recently; 4) When PTSD was mentioned, it was initially related to the Veteran's memories of terrifying and violent experiences in the drug culture; 5) There were inconsistencies in the Veteran's report of his inservice stressor; 6) The Veteran's reports over the last decade described him as well, happy, and coping for long intervals; and 7) The Veteran had not pursued treatment for PTSD until recently; and then inconsistently.  

From September 2005 through March 2011, the Veteran continued to receive group therapy and individual treatment at a VA mental health clinic.  The primary diagnoses were PTSD, depressive disorder, anxiety, and PTSD symptoms.  In May 2007, neuropsychological testing was consistent with a diagnosis of PTSD, poorly developed cognitive abilities, and low academic achievement.  From November 2010 to February 2011, the Veteran continued to received treatment for a psychiatric disorder, diagnosed as PTSD, a probable co-occurring psychotic disorder, anxiety, and a personality disorder.  In February 2011 following an individual session, the treating psychologist stated that the Veteran had symptoms of PTSD, and in a followup session that month, it was unclear if the Veteran met the full criteria for PTSD.  In March 2011, the psychologist found that the Veteran had symptoms of anxiety. 

During his September 2006 hearing at the RO, the Veteran testified that in service, he had been taken to a supply room, where he was confronted by two sergeants who pulled the shades down and locked the door.  The Veteran stated that the sergeants had machetes and that they proceeded to rape him.  He reported that J. S. E., a fellow soldier was with him.  He also testified that the incident was reported to his captain, and that the captain told the sergeants that he would "kick them out" if it ever happened again.  The Veteran stated that since that time, he had experienced nightmares about the incident.  The Veteran reiterated that he explained the incident to his mother who explained that he should get out of service.  He testified that the sergeants took from him his hopes of becoming a career man.  

In February 2007, an Administrative Law Judge with the Social Security Administration granted the Veteran Social Security Disability Insurance due primarily to a back disorder and an affective or mood disorder.  It was subsequently noted that such disability had begun April 18, 2005.  

During his February 2008 video, the Veteran testified that in the middle of the night, he and J. S. E. had been led from their barracks to a supply shed where he was met by two sergeants who drew the shades and locked the door.  He noted that they had machetes.  He reiterated that he reported the incident to his captain, and that the captain told the sergeants that he would "kick them out" of service if it ever happened again.  

In January 2009, the Veteran's former employer, Children's Hospital, reported that from December 2000 to August 2005, it had employed the Veteran as an environmental services attendant.  That job was terminated for a failure to meet requirements.  No lump sum payment was made to the Veteran as a result of that termination.

In June 2010, the Veteran's wife reported that she had known the Veteran for about 7 years.  She stated that she had seen dramatic changes in his behavior, including staying up late at night, hypervigilance, nightmares, irritability, and self-isolation.

In August 2010, the Veteran was reexamined by a different VA examiner to determine the nature and etiology of any psychiatric disorder found to be present.  The examiner recorded the history of his psychiatric symptoms noted above.  A personality inventory, MMPI-2, was invalid due to extreme response bias in the direction of negative presentation.  The examiner stated that such patterns of responding can indicate an attempt to exaggerate psychiatric symptoms.  

The Veteran self-reported many PTSD symptoms, including persistent reexperiencing of the service-related trauma, multiple symptoms of hyperarousal, and multiple avoidance symptoms.  The examiner noted that the Veteran's self-report had been historically inconsistent, such that even his report of his service-related trauma differs substantially throughout the record (e.g., his having ranged from being threatened with knives to being sexually assaulted with a machete).  The examiner further noted that the report of his psychiatric symptoms had evolved over time.  Initially, the Veteran had reported that his nightmares were limited to frightening experiences that occurred within the drug  subculture after his military service.  Over the years, he attributed his symptoms and dysfunction to military trauma, such that he perceives himself as unable to function due to his service-related stressor.  The VA examiner also noted that there appeared to be disagreement among the Veteran's clinical providers regarding the diagnosis of his symptoms:  PTSD vs. anxiety not otherwise specified and depression, not otherwise specified.

Following the examination, the relevant diagnoses were anxiety disorder, not otherwise specified; depressive disorder not otherwise specified; and polysubstance abuse in sustained remission.  The examiner stated that it was clear that the Veteran was in psychiatric distress with prominent symptoms of anxiety and depression.  The examiner found that the attribution of those symptoms to PTSD secondary to a military stressor was based entirely on the Veteran's self-report.  The examiner further noted that the Veteran's self-report had been historically inconsistent and had been demonstrated to be unreliable by his invalid MMPI-2 profile.  Therefore, the examiner concluded that it was impossible to determine, without resorting to mere speculation, whether the reported symptoms were due to the Veteran's reported military stressor.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  Generally, personality disorders are not considered disabilities within the meaning of the law and regulations governing the award of monetary benefits.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Although the Veteran may identify a particular mental condition for which he seeks service connection, the scope of the claim is not limited only to the condition stated.  Rather, the Board considers a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In addition to the foregoing, there is a VA regulation specifically applicable to claims of entitlement to service connection for PTSD.  It requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require corroboration of every detail, including the appellant's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. App. at 127.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. at 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The Veteran does not contend, and the evidence does not show, that he engaged in combat.  Rather, he maintains that he has PTSD has the result of a traumatic incidents in service in which he was a fellow soldier were taken to a darkened room and threatened by two Drill Sergeants wielding machetes.  In such cases, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Manual M 21-1, Part III, paragraph 5.14c; see Patton v. West, 12 Vet. App. 272, 278-80 (1999).  Evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  

Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

This does not mean that the evidence must actually prove that the incident occurred.  It means that the evidence must at least be in equipoise with respect to whether the incident actually occurred.  That is, there must be an approximate balance of positive and negative evidence regarding whether the claimed stressor actually occurred.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Patton 12 Vet. App. at 280.  
The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his hearings on appeal, the Veteran testified that he had a psychiatric disorder, primarily as the result of a traumatic incident in service.  He stated that one night during his basic combat training, he and a fellow soldier were taken to a darkened room and threatened by two Drill Sergeants wielding machetes.  He testified that the Drill Sergeants were dissatisfied with his performance in training and threatened to kill him if he did not improve.  He testified that he feared for his life and that since that time, he had experienced nightmares and intrusive thoughts of that incident.  Therefore, he maintained that service connection for PTSD was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his stressful experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or any psychiatric disorder resulting from the reported stressor.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the evidence is negative for any complaints or clinical findings of a psychiatric disorder of any kind in service.  Such a disorder, primarily diagnosed as anxiety, depression, and adjustment disorder were first manifested during VA treatment in the early to mid-1990's.  Not only was there no evidence of continuity of symptomatology for many years after the Veteran's discharge from service, there is no competent objective evidence of a nexus between any of the foregoing disorders and service.  

Absent the existence of a psychiatric disease or injury in service, or of a relationship between any current psychiatric disorder and service, the Veteran does not meet the criteria for service connection for anxiety, depression, and/adjustment disorder.  Accordingly, service connection is not warranted for any of those disorders, and to that extent, the appeal is denied.  However, such a finding does not end the inquiry.  Indeed, the primary thrust of the Veteran's contentions is that he has PTSD as the result of a stressful incident in service.  

Although a former fellow serviceman, J. E. S., has stated that he witnessed the Veteran's stressor, the preponderance of the evidence raises significant doubts as to whether the claimed stressor actually occurred.  In this regard, the reports of the stressor set forth by the Veteran have been inconsistent.  For example, in April 1994, it was noted that the Veteran's PTSD had been related to witnessing a friend of his being shot and killed many years after service.  In December 2004, however, he reported that during basic training he had been confronted late at night, in a dark, locked room, and threatened by his drill sergeants who were carrying machetes.  During his February 2008 hearing before a Veterans Law Judge, he testified that he was not only confronted late at night in basic training by two machete wielding drill sergeants, he reported that he had been raped.  Such inconsistencies seriously undermine the Veteran's credibility as to whether the claimed in service stressor actually occurred.  

In addition to the foregoing, the Veteran suggests that the claimed stressor resulted in a reprimand for the drill sergeants involved and resulted in his release from service.  In this regard, he states variously that either he or his friend, J. E. S., informed the Veteran's mother of the incident.  The Veteran further states that either she urged the Veteran to get out of service or that she placed a phone call to the Veteran's commander which resulted in the Veteran's release from active duty.  Such reports, however, are inconsistent with and contradicted by the Veteran's service personnel records.  They show that he was released from active duty, following multiple unsuccessful counseling sessions related to his poor attitude, lack of cooperation with his fellow trainees, and desire to leave service.  

The Veteran's reported desire to leave service further conflicts with testimony he rendered during hearings in June 1979 and September 2006.  During those hearings, he testified that he wished to remain in service and make it a career.  However, contemporaneous evidence has greater probative value than history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, the reported desire to remain in the service clearly conflicts with the service personnel records noted above and is incongruous with an individual who is now reporting that he had a life-threatening experience at the hands of his drill sergeants.  Therefore, the Board finds that the record compiled during service carries greater weight than his testimony many years after service.  In any event, these additional contradictions tend to further undermine the Veteran's credibility.  

Not only does the evidence of record call the Veteran's credibility into question, the preponderance of the evidence shows that the Veteran does not currently have PTSD.  A VA hospital report dated in June 1994, reflecting the Veteran's inpatient treatment for substance abuse disorders, notes a diagnosis of PTSD and a November 1994 VA treatment record notes a positive screen for PTSD.  However, VA treatment records dated between 1994 and 2005 are negative for such a diagnosis.  Private treatment records dated throughout the 2000s primarily reflect the presence of orthopedic disorders related to the Veteran's application for benefits from the Social Security Administration  (SSA).  While those records also reflect diagnoses of depression and anxiety, they do not contain a diagnosis of PTSD.  

Beginning in 2005, the treatment records once again note PTSD, and in May 2007 the results of neuropsychologic testing were consistent with a diagnosis of PTSD.  However, more recent treatment records, such as those reflecting the Veteran's individual counseling by the VA Psychiatric and Psychologic Services in February and March 2011, openly question the diagnosis of PTSD and show that the Veteran's psychiatric symptoms are more consistent with a diagnosis of anxiety.  Such findings are supported by the results of VA psychiatric examinations, performed in August 2005 and August 2010.  Following those examinations, the diagnoses depression and anxiety and adjustment disorder with an anxious and depressed mood.  

In reviewing the record, the Board gives greater weight to the VA examiners' opinions, as their conclusions were based on a detailed review of the Veteran's claims file, as well as an interview with and examination of the Veteran.  In addition, the VA examiners' opinions were well-supported by a thorough rationale.  In particular, the VA examiners noted the multiple inconsistencies with regard to the Veteran's reported stressor, and the August 2010 VA examiner noted invalidity of psychologic testing in 2007 and 2010 due to the Veteran's overendorsement of psychiatric symptoms.  

For the foregoing reasons, the Board finds the reports of the VA examinations more full and complete and of greater probative value than the treatment records reflecting the presence of PTSD.  Therefore, the Board concludes that presence of PTSD has not been established.  

Absent an established diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Therefore, service connection for that disorder is not warranted; and to that extent, the appeal is also denied.  

Finally, the Board notes that the Veteran did not file a claim of entitlement to service connection for a psychiatric disorder until 2004, many years after service.  Had he been experiencing such a disorder in or shortly after service, it is reasonable to expect that he would have filed a more proximate claim.  After all, he knew well how to do so, having filed claims of entitlement to service connection for a scrotal cyst in October 1975 and October 1978.  That he did not file an earlier claim of entitlement to service connection for a psychiatric disorder further militates against his claim.  
In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the Veteran's claim.  In this case, the preponderance of the evidence is against his claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


